979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Thomas CHURCH, Plaintiff-Appellant,v.A. B. SMITH;  A. Young, Defendants-Appellees.
No. 92-6713.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 5, 1992Decided:  October 28, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-92-87-R)
Bernard Thomas Church, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Bernard Thomas Church appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying his motion to reconsider.  Our review of the record and the district court's opinion discloses that this appeal is without merit and there was no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.*  Church v. Smith, No. CA-92-87-R (W.D. Va.  June 15 & July 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 While the district court was incorrect in noting that MCI was not named as a defendant by Church, the result remains the same.  Church has not alleged a cognizable § 1983 claim against MCI because it is not a person acting under the color of state law